DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an axially floating tray sleeve”, “a cover”, “a shaft sleeve”, and “a shaft sleeve locking ring”. Claim 1, which claim 5 depends from already claims these limiations. It is unclear to the examiner as to whether claim 5 is claim the same structure or a second set of structure. For the purposes of this examination, the examiner is interpreting claim 5 to be claiming the same structure as claim 1 and must be amended.
Claim 6 recites the limitation "the spring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the examiner is interpreting claim 6 to depend from claim 3. The claim must be amended.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takigahira et al. (US Pub. No. 2002/0060430).
Regarding claim 1, the Takigahira et al. (hereinafter Takigahira) reference discloses a mechanical seal (Fig. 1) for liquid with an axially floating tray sleeve inside, comprising a static ring (33,46), a movable ring (31,41), a locking ring (22) and a tray sleeve (34,14), wherein the static ring is connected to a cover (12) and a shell (11) to be stationary, the movable ring is fixed with a shaft or a shaft sleeve (21) through the locking ring and rotates, and the contact end faces of the movable ring and the static ring form a sealing face which is vertical to and slides against the shaft (Fig. 1); the tray sleeve is between a sealing ring and the shaft or shaft sleeve in the direction vertical to the shaft, and parallel to the axis along the axial direction (Fig. 1); the tray sleeve is connected to the movable ring or the static ring near an inner end of the liquid in the axial direction (Fig. 1); the tray sleeve extends out of the cover in the axial direction near the air end (Fig. 1).

Regarding claim 3, the Takigahira reference discloses axial and radial displacements of the tray sleeve in the mechanical seal are fixed by a rigid connection between the end of the tray sleeve near the liquid inner side in the axial direction and the movable ring or the static ring, and the rigid connection is inlaid, or bonded or a boss connection provided between the sealing ring and a spring (37,48), (Fig. 1).
Regarding claim 4, the Takigahira reference discloses the movable ring and the static ring are integral or separate, or one ring is integral and the other ring is separate (Fig. 1).
Regarding claim 5, the Takigahira reference discloses the mechanical seal for liquid with an axially floating tray sleeve inside comprises a cover, a shaft sleeve, a shaft sleeve locking ring and a detachable positioning block (6) between the shaft sleeve and the cover, thereby forming a cartridge mechanical seal (Fig. 1).
Regarding claim 6, the Takigahira reference discloses the spring (6) is any one of a large cylindrical spring, a small coil spring, a wave plate spring, a bellows spring or a disc spring (Fig. 1).
Regarding claim 7, the Takigahira reference discloses the tray sleeve is made from hard materials (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675